DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claim 6 is cancelled in the reply filed on 05/11/2021; claims 10, 11, 14, 16-21 were previously cancelled.
Claims 9, 12-13, 22 are amended in the reply filed on 05/11/2021; claims 23 and 24 are added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Jennings in addition to previously relied on references below.
Election/Restrictions
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 24 is dependent on a non-elected invention. 
24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0265101 to Pan et al (“Pan”) in view of US 2015/0187630 to Behdjat et al (“Behdjat”) as evidenced by US 10,482,305 to Matsuyuki et al (“Matsuyuki”) and in further view of US 6,200,388 to “Jennings.”
Claims 1-8:  (Withdrawn).
Claims 9, 12, 22: Pan discloses a substrate support, comprising: a support ring (200 [support ring], Fig. 2) having a quartz ring body (202 [ring body], Fig. 2, para. [0033] where 200 [support ring] is made of amorphous silica which is quartz), the ring body (202) comprising: an inner edge (inner edge of 202); an outer edge (outer edge of 202); a first side (top side) extending between the inner edge and the outer edge; and a second side (bottom side) extending between the inner edge and outer edge opposite from the first side (see Fig. 2); and a first coating comprising polysilicon (“polysilicon coating,” para. [0033]) disposed on the ring body (202). 
However Pan does not explicitly disclose (claim 9, remainder) the second side uncoated, the polysilicon coating selectively disposed on the first side of the ring body, the coating having a uniform thickness throughout with a thickness variation between plus and minus 20%, and wherein the coating is formed by a plasma spray deposition process; (claim 12) wherein the coating has a thickness between about 10 microns and about 200 microns; (claim 22) wherein the first coating has a thickness between about 50 microns and about 100 microns. 
It is noted that claims 9, 13 contain product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113). 
Behdjat discloses (claim 9) a second side (118 [second side], Fig. 1-2B) uncoated (see Fig. 2B where 118 is not coated), a polysilicon coating (144 [outer region] of 140 [coating], see para. [0021] where coating can be polysilicon) selectively disposed on the (claim 12) wherein the coating has a thickness between about 10 microns and about 200 microns (see para. [0022] where 25-75 microns is taught); (claim 22) wherein the first coating has a thickness between about 50 microns and about 100 microns (see para. [0022] where 25-75 microns is taught, which overlaps the claimed range). Behdjat discloses this for the purpose of being designed with a thickness and other properties to ensure that the radiation passing through the coating is lower than the incident radiation received by the support ring (see para. [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating requirements and thickness as taught by Behdjat with motivation to be designed with a thickness and other properties to ensure that the radiation passing through the coating is lower than the incident radiation received by the support ring.
The apparatus of Pan in view of Behdjat does not explicitly disclose wherein the coating has an optical density of at least 4. Yet Behdjat discloses using a coating that is opaque at wavelengths at which the sensors is sensitive for the purpose of ensuring that substantially no radiation in that range of wavelengths coming directly from the heating 
This is evidenced by Matsuyuki also discloses that the layer may be chosen suitable thicknesses for the purpose of ensuring a desired optical density for that structure to be achieved (see col. 4, lines 25-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating requirement of Behdjat with motivation to ensure that substantially no radiation in that range of wavelengths coming directly from the heating source reaches the one or more sensors as evidenced by the optical density optimization as taught by Matsuyuki with motivation to ensure a desired optical density for that structure to be achieved.
The apparatus of Pan in view of Behdjat and Matsuyuki does not disclose a second coating disposed on the first coating, the second coating formed of a different and having a different thickness than the first coating. 
Jennings discloses a second coating (154 [second layer], Fig. 5) disposed on the first coating (152 [first layer]), the second coating (154) formed of a different material (see col. 4, col. 10-18 where the two layers are two different materials), and having a different thickness than the first coating (see col. 4, lines 10-18 and col. 3, lines 59-63, where different thicknesses are disclosed for each layer respectively) for the purpose of improving the emissivity of the edge ring, thus making it more responsive to rapid temperature changes (RTP) (col. 4, lines 18-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second coating on the first coating and different thicknesses as taught by Jennings with motivation to improve the emissivity of the edge ring, thus making it more responsive to rapid temperature changes (RTP).
Claims 10-11:  (Cancelled).
Claim 13: The apparatus of Pan in view of Behdjat and Matsuyuki does not explicitly disclose wherein the first coating comprising more than one layer, each layer formed of the same material from an individual cycle of the plasma spray deposition process. Yet various thicknesses are disclosed, thus multiple layers are necessarily present, having the claimed range thicknesses from plasma spray deposition (see para. [0022], Behdjat).  
Claim 15: The apparatus of Pan in view of Behdjat and Matsuyuki discloses wherein the ring body (202, Fig. 2, Pan) further comprises a first annular shoulder (204 [outer rib]) extending from the first side (bottom side) and a second annular shoulder (212 [rounded substrate support rib]) extending from the second side (top side), the first and second annular shoulders (204, 212) extending in opposite directions from one another (see Fig. 2).
Claims 14, 16-21:  (Cancelled).
Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Behdjat, Matsuyuki, Jennings in claims 9, 12, 13, 15, 22, and further in view of Behdjat.
Claim 24: The apparatus of Pan in view of Behdjat, Matsuyuki, Jennings does not disclose wherein the second coating has a linearly increasing thickness from the inner edge to the outer edge of support ring. Yet the apparatus of Pan in view of Behdjat, Matsuyuki, Jennings already teaches the second coating (154, Fig. 5A, Jennings).
 Behdjat discloses wherein a coating (340 [tapered coating], Fig. 3B) has at least a partially linearly increasing thickness from an inner edge (interpreted as 320 [inner tapering boundary]) to an outer edge (interpreted as 318 [outer tapering boundary]) of support ring (110 [ring shaped body], and see para. [0029] where the distance of the tapering can be adjusted), for the purpose of substantially delaying or reducing crack formation when the support ring is repeatedly heated to elevated temperatures (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness gradient as taught by Behdjat to the second coating of the apparatus of Pan in view of Behdjat, Matsuyuki, Jennings with motivation to substantially delay or reduce crack formation when the support ring is repeatedly heated to elevated temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718